Citation Nr: 1031294	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  02-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected right leg shrapnel fragment 
wound residuals with Muscle Group XIV injury and scars.  

2.  Entitlement to an initial compensable disability evaluation 
for service-connected right axilla shrapnel fragment wound 
residuals.  

3.  Entitlement to an initial compensable disability evaluation 
for service-connected post-operative right inguinal hernia repair 
residuals.   


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO).  In October 2004, and December 2008, 
the Board remanded the claims for additional development.  

In August 2004, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  

The Veteran is shown to have sustained a number of shell fragment 
wounds during his service, and several post-service chest X-ray 
reports note the presence of a retained metallic fragment.  Under 
the circumstances, the issue of entitlement to service connection 
for a retained metallic fragment has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  The Veteran's service-connected right leg shrapnel fragment 
wound residuals with Muscle Group XIV injury and scars are not 
shown to be productive of scars exceeding 12 square inches, right 
knee limitation of flexion to 15 degrees, right knee limitation 
of extension to 20 degrees, a limitation of flexion of the right 
thigh to 20 degrees, an impairment of the femur with marked knee 
or hip disability, or more than a moderate muscle disability.  

2.  The Veteran's service-connected right axilla shrapnel 
fragment wound residuals are not shown to be productive of a scar 
of an area or areas exceeding 6 square inches (38.7 cm. squared), 
a scar that is superficial and poorly nourished, with repeated 
ulceration, that is tender and painful on objective 
demonstration, or that is unstable, or to be productive of a 
limitation of function.  

3.  The Veteran's service-connected post-operative right inguinal 
hernia repair residuals are not shown to be productive of a scar 
of an area or areas exceeding 6 square inches (38.7 cm. squared), 
a scar that is superficial and poorly nourished, with repeated 
ulceration, that is tender and painful on objective 
demonstration, or that is unstable, or to be productive of a 
limitation of function.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected right leg shrapnel fragment wound 
residuals with Muscle Group XIV injury and scars have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.56, 
4.71a, 4.73, Diagnostic Codes 5252, 5255, 5260, 5261, 5314 
(2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (as in 
effect prior to August 30, 2002, and thereafter).  

2.  The criteria for an initial compensable evaluation for 
service-connected right axilla shrapnel fragment wound residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
4.118, Diagnostic Codes 5200, 5201, 5202, 5203 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 - 7805 (as in effect prior to 
August 30, 2002, and thereafter).  

3.  The criteria for an initial compensable rating for service-
connected post-operative right inguinal hernia repair residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, 
Diagnostic Codes 7801- 7805 (as in effect prior to August 30, 
2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran asserts that increased initial evaluations are 
warranted for his right leg shrapnel fragment wound (SFW) 
residuals with Muscle Group XIV injury and scars, his right 
axilla SFW residuals, and his post-operative right inguinal 
hernia repair residuals.  

As for the history of the disabilities in issue, see 38 C.F.R. § 
4.1 (2009), the Veteran's service treatment reports show that 
during service in Vietnam with the Marine Corps in April 1967, he 
was struck by enemy mortar fire.  He sustained shell fragment 
wounds to areas that included the right axilla, and right thigh, 
with a fractured 7th rib, and with no artery or nerve 
involvement.  A June 1967 naval hospital summary, and associated 
clinical documentation, indicates that the Veteran's wounds were 
surgically debrided, irrigated, and closed with wire.  He was 
air-evacuated initially to the Philippines, and then to the 
Continental United States.  Upon admission to the Philadelphia, 
Pennsylvania, naval hospital, the Veteran exhibited multiple 
healed shrapnel fragment wounds.  At that time, he was noted to 
have a moderately large right inguinal hernia, which was 
repaired.  The Veteran's January 1968 separation examination 
report shows that his lungs and chest, and his lower and upper 
extremities, were clinically evaluated as normal.  It notes 
multiple shrapnel wounds NCD (not considered disabling), a six-
centimeter (cm.) scar on his right leg, and a right inguinal 
hernia scar.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  Use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).  

The Veteran is appealing the original assignments of disability 
evaluations following awards of service connection.  In such 
cases, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   

The Board notes that the medical evidence shows that the Veteran 
is right-handed.  See e.g., June 2005 and February 2009 VA 
examination reports.  

A.  Right Leg SFW Residuals with Muscle Group XIV Injury and 
Scars

In December 2000, the RO granted service connection for 
"residuals, shrapnel wound right leg," evaluated as 
noncompensable (0 percent disabling), with an effective date of 
April 26, 2000.  The Veteran appealed the issue of entitlement to 
an initial compensable evaluation.  In October 2007, the RO 
recharacterized the Veteran's disability as "residuals, shrapnel 
wound of right leg (to include multiple scars and injury to 
Muscle Group XIV)," and assigned a 20 percent evaluation, with 
an effective date of April 26, 2000.  Since this increase did not 
constitute a full grant of the benefits sought, the increased 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran's right leg disability is currently evaluated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7801.  

Under 38 C.F.R. § 4.118, DC 7801 (as in effect prior to August 
30, 2002), a 30 percent evaluation is warranted for third degree 
burn scars of an area or areas exceeding 12 square inches (77.4 
cm. squared).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 
30, 2002), other scars will be rated on limitation of function of 
the part affected.  

The relevant evidence is summarized as follows: a November 2000 
report from the Ohio State University, University Medical Center 
(OSU), notes that the Veteran had an 8 cm. x 2 cm. scar on his 
right leg that was nontender and not painful to palpation, with 
no underlying muscle loss.  The only complaint was that there 
were some paresthesias.  A second wound at the right lateral leg 
was 14 cm. x 1 cm., and was non-painful to palpation, with no 
underlying muscle loss and no decreased function.  A third right 
leg wound at the right thigh was 10 cm. x 1 cm., which had no 
pain to palpation, with slight underlying muscle loss, but no 
loss of function; the Veteran denied having any weakness in his 
legs due to this scar.  The impressions noted multiple shrapnel 
wounds, status post right inguinal hernia repair, and 
paresthesias around the scars on the right leg due to shrapnel 
wounds.  An August 2001 OSU report notes that a neurological 
examination was normal.  

VA progress notes, dated in 2003, note 5/5 strength in the right 
lower extremity, and normal strength in the lower extremities.  
See reports dated in March and June of 2003.  An August 2003 VA 
Agent Orange protocol examination report, notes that the 
extremities had no edema, pain or atrophy.  
A VA general medical examination report, dated in June 2005, 
notes that the Veteran has normal coordination, and that, as to 
the right lower extremity, there is fatigability and paresthesia, 
mild weakness, and no sensory loss.  

A VA muscle examination report, dated in April 2006, appears to 
indicate the following: the Veteran has three right thigh scars; 
one scar is productive of tissue loss and muscle strength of 3/5, 
with no muscle herniation; one scar (at the anterior right thigh) 
affects the vastus externus muscle/Muscle Group XIV, and is 
productive of tissue loss and muscle herniation, and 2/5 
strength; one scar (at the anterior right thigh) affects the 
vastus intermedius muscle/Muscle Group XIV with no tissue loss or 
muscle herniation, and strength of 4/5.  

An OSU report, dated in November 2006, shows that the Veteran 
asserted that he had a loss of muscle strength secondary to his 
right thigh scars, and that he denied any right knee problems.  
On examination, there was a 5-inch (in.) x 1 in. depressed 
hyperpgimented vertical scar with loss of subcutaneous tissue and 
muscle in the anteromedial aspect of the upper half of the right 
thigh, a 5 in. x 1 in. hyperpigmented vertical scar on the 
lateral aspect of the upper third of the right thigh, and a 4 in. 
x 1 in. hyperpgimented, depressed, vertical scar on the posterior 
gluteal aspect of the right thigh with loss of muscle and 
subcutaneous tissue underneath.  All of the scars were stable and 
regular, with no inflammation, edema, keloid formation, or 
limitation of motion due to the scars.  There was no induration 
of the skin or inflexibility of the skin due to the scars.  None 
of the scars were tender to palpation.  The range of motion in 
the right knee was characterized as "normal," and noted to show 
extension to 0 degrees, and flexion to 150 degrees.  See also 
March 2004 OSU report (containing identical right knee range of 
motion findings).  The report is accompanied by color 
photographs.  

A VA report, dated in February 2008, shows that the Veteran had a 
deep scar at his right posterior upper leg that was 8.5 cm. x 1.7 
cm. at its widest; a deep right posterior upper leg scar that was 
14 cm. x 2 cm. at its widest, and which was productive of limited 
motion, a right posterior upper leg scar that was 11 cm. x .2 
cm., and a right posterior upper leg deep "exit wound" that was 
9.5 cm. x .6 cm. (in fact, a "through-and-through" shell 
fragment wound is not shown).  None of the scars were unstable.  
The report notes residual muscle damage to Muscle Group XIV at 
the anterior thigh vastus lateralis muscle on the upper right 
thigh.   

Two VA examination reports, dated in February 2009, note that the 
Veteran's right lower extremity scars are not productive of 
tendon or bone damage.  The reports note that the Veteran stated 
that he had weakness and pain, that he could walk more than 1/4-
mile but less than one mile, and that he could stand for 15 to 30 
minutes; and that he stated that he could not stay on his feet 
for more than an hour.  The reports note that a weight-bearing 
joint was not affected, and that there was no abnormal weight 
bearing.  On examination, one right thigh scar was productive of 
tissue loss, but not muscle herniation, and muscle strength of 
3/5; one scar (at the anterior right thigh) was noted to affect 
the vastus externus muscle/Muscle Group XIV, and to be productive 
of tissue loss and muscle herniation, and 2/5 strength.  The 
scars were noted to have from no effect, to severe effects, on 
various daily activities, and to prevent participation in sports.  

The Board finds that an initial evaluation in excess of 20 
percent is not warranted under DC 7801 (as in effect prior to 
August 30, 2002).  The evidence does not show that the Veteran 
has third degree burns, or that his scars exceed 12 square 
inches.  Therefore, the criteria for a rating in excess of 20 
percent are not shown to have been met under DC 7801 (as in 
effect prior to August 30, 2002).  

The regulations for evaluation of skin disabilities were revised, 
effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 
2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the Supreme Court and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (The 
Court of Appeals for Veterans Claims held that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent Congressional intent to 
the contrary).  In VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004), 
the General Counsel held that Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before the VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  The General Counsel held that the rule adopted in 
Karnas no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  The General Counsel 
indicated that pursuant to Supreme Court and Federal Circuit 
precedent, when a new statute is enacted or a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the types 
of claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA ordinarily 
must apply the new provision.  VAOPGCPREC 7-2003.

The Board observes that, in addition to the revisions in 2002, 
the Secretary of the VA recently amended that portion of the 
Schedule for Rating Disabilities pertaining to scars.  As 
application of the amended diagnostic criteria is expressly 
limited to claims filed received by the VA on or after October 
23, 2008, they are not for consideration in the instant appeal.  
38 C.F.R. § 4.118 (2008 as amended).

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of the 
head, face, or neck, that are deep or cause limited motion) (as 
in effect August 30, 2002), a 30 percent evaluation is warranted 
for an area or areas exceeding 72 square inches (465 square 
centimeters) but less than 144 square inches (929 square 
centimeters).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect August 30, 2002), 
scars, other, are to be evaluated based on limitation of function 
of the affected part.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 20 percent 
are present under the revised criteria.  There is no medical 
evidence to show that the Veteran's scars exceed 72 square 
inches.  Therefore, the criteria for a rating in excess of 20 
percent are not shown to have been met under DC 7801 (as in 
effect August 30, 2002).  

With regard to DC 7805 (as in effect prior to August 30, 2002, 
and thereafter) (this diagnostic code is unchanged from the 
version in effect prior to August 2002) and functional loss, the 
Board has considered the following diagnostic codes:

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of the 
thigh to 20 degrees warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5255, a 30 percent evaluation is 
warranted for: Femur, impairment of: Malunion of: with marked 
knee or hip disability.  

Under 38 C.F.R. § 4.71a, DC 5260, a 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 30 percent evaluation is 
warranted where knee extension is limited to 20 degrees. 

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of 
the knee is from 0 to 140 degrees. 
The standard range of motion for the hip is flexion to 125 
degrees and extension to 0 degrees, and abduction from 0 degrees 
to 45 degrees.  

As an initial matter, service connection is currently in effect 
for disabilities that include peripheral neuropathy of the right 
lower extremity (granted as secondary to diabetes mellitus), 
currently evaluated as 30 percent disabling.  Therefore, the 
evaluation of the same manifestations of this disability under 
different diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14 (2009).  The critical inquiry in 
making such a determination is whether any of the symptomatology 
is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  In this case, the claims files include a number of 
reports pertaining to his diabetes and peripheral neuropathy 
which note symptoms that include lower extremity burning, 
tingling, numbness, lack of strength, stumbling, tripping, and 
right foot drop, with use of an ankle brace.  See e.g., March 
2003 VA EMG (electromyograph) report; OSU reports, dated in March 
2004, December 2005 (to include a NCS (nerve conduction studies) 
report), and November 2006; VA general medical examination 
report, dated in June 2005.  The evidence is sufficient to show 
that these symptoms are manifestations of his peripheral 
neuropathy, and are not attributable to his residuals of shell 
fragment wounds.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

There are no findings to show that the Veteran's right knee is 
productive of flexion limited to 15 degrees, or extension is 
limited to 20 degrees, that he has a limitation of flexion of the 
right thigh to 20 degrees, or that he has an impairment of the 
femur with marked knee or hip disability.  See e.g., OSU reports, 
dated in March 2004 and November 2006 (noting "a full range of 
motion of the knees," with knee extension and flexion from 0 to 
150 degrees); March 2004 OSU report (noting "a full range of 
motion of the hips," with hip extension to 30 degrees and 
flexion to 100 degrees); April 2006 VA X-ray report for the right 
femur (noting no bony deformity or soft tissue abnormalities).  
Accordingly, the criteria for an initial evaluation in excess of 
20 percent under DC's 5252, 5255, 5260, and 5261, have not been 
met.  

A higher evaluation is not warranted for functional loss.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-
206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the right leg scars are shown to be productive of some 
muscle weakness, with some tissue loss, and some muscle 
herniation.  However, the evidence is insufficient to show that 
they are productive of neurological impairment, incoordination, 
or other findings that would support a higher initial evaluation 
on the basis of functional loss due to pain.  See e.g., June 2005 
VA examination report (noting "mild" muscle weakness in the 
right lower extremity).  The Board finds that, when the ranges of 
motion in the right knee and right hip are considered together 
with the evidence of functional loss due to right knee and right 
hip pathology, the evidence does not support a conclusion that 
the loss of motion in the right knee or right hip more nearly 
approximates the criteria for a 30 percent rating under DC's 
5252, 5260 or DC 5261, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  

Finally, the Board has considered whether an increased initial 
evaluation is warranted under 38 C.F.R. §§ 4.55, 4.56 and 4.73.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2009).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.  

A muscle injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination 
and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

DC 5314 provides evaluations for disability of Muscle Group XIV, 
the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris. 38 C.F.R. Part 4, Diagnostic Code 5314.  
The function of these muscles are as follows: extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).

Under 38 C.F.R. 4.73, DC 5314, a 30 percent evaluation is 
warranted for a moderately severe muscle injury. 

The provisions of 38 C.F.R. § 4.56(c), (d) (2009) offer guidance 
for evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs, in pertinent part, 
that:

 (c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.

 (d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A moderately severe 
disability is described as follows:

(d)(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  

The Board finds that an initial evaluation in excess of 20 
percent is not warranted, as the medical evidence is insufficient 
to show that this disability is productive of a moderately severe 
injury.  The Veteran's service treatment reports do not show that 
he had a through-and-through injury, prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  See also 
April 2006 VA muscle examination report (noting that there is no 
history of through-and-through wound).  They specifically noted 
that there was no artery or nerve involvement, and there is no 
evidence to show that they resulted in damage to any joint.  
Furthermore, the evidence does not show that there is a "record 
of consistent complaint" of the "cardinal signs and symptoms of 
muscle disability," or evidence of inability to keep up with 
work requirements.  In this regard, the earliest relevant post-
service medical evidence concerning the Veteran's disabilities in 
issue is dated in 2000, about 32 years after separation from 
service, and he reported that he retired that same year.  Right 
knee extension and flexion is shown to be from 0 to 150 degrees, 
see March 2004 and November 2006 OSU examination reports, and 
right hip flexion is shown to be to 100 degrees (in the March 
2004 OSU examination report).  An April 2006 VA X-ray report for 
the right femur notes that there are no bony deformity or soft 
tissue abnormalities.  To the extent that the Veteran's scars 
were noted to have from no effect, to severe effects, on various 
daily activities, and to prevent participation in sports, given 
the other findings (or absence thereof) in the record, these 
notations do not warrant a higher initial rating.  Accordingly, 
the Board finds that the evidence is insufficient to show that 
the Veteran's right leg shrapnel fragment wound residuals with 
Muscle Group XIV injury and scars, are productive of a moderately 
severe injury.  An initial evaluation in excess of 20 percent is 
therefore not warranted.  

B.  Right Axilla

In December 2000, the RO granted service connection for right 
axilla shrapnel fragment wound residuals, evaluated as 
noncompensable (0 percent disabling), with an effective date of 
April 26, 2000.  The Veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  

As an initial matter, service connection is currently in effect 
for disabilities that include peripheral neuropathy of the right 
upper extremity (granted as secondary to diabetes mellitus), 
currently evaluated as 10 percent disabling.  Therefore, the 
evaluation of the same manifestations of this disability under 
different diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping.  Esteban.  In this case, the claims 
files include a number of reports pertaining to his diabetes and 
peripheral neuropathy which note symptoms that include right 
upper extremity burning, tingling, numbness, and weakness.  See 
e.g., OSU reports, dated in December 2005 (including associated 
NCS report) and November 2006.  The evidence is sufficient to 
show that these symptoms are manifestations of his peripheral 
neuropathy, and are not attributable to his right axilla shrapnel 
fragment wound residuals.  Mittleider.  

The Veteran's right axilla shrapnel fragment wound residuals are 
currently evaluated under 38 C.F.R. § 4.118, DC 7805.  Under 38 
C.F.R. § 4.118, DC 7805 (as in effect prior to August 30, 2002, 
and thereafter), other scars will be rated on limitation of 
function of the part affected.  

Under the circumstances, the Board must determine whether a 
compensable evaluation is warranted under all applicable 
diagnostic codes involving the shoulder.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Therefore, the following diagnostic 
codes are relevant:

Under DC 5200, where there is ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, can reach mouth and 
head, a 20 percent evaluation is warranted for the minor upper 
extremity, and a 30 percent evaluation is warranted for the major 
upper extremity.  

Under DC 5201, a 20 percent evaluation is warranted for a 
limitation of motion to midway between the side and shoulder 
level, for both the major arm, and the minor arm.  

Under DC 5202, a 20 percent evaluation is warranted for a 
malunion or other impairment of the humerus, with moderate 
deformity, for both the major arm, and the minor arm; or 
recurrent dislocation of the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at the shoulder 
level, for both the major arm, and the minor arm.  Where there is 
recurrent dislocation of the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, a 30 percent 
evaluation is warranted for the major arm, and a 20 percent 
evaluation is warranted for the minor arm.  

Under DC 5203, a 10 percent evaluation is warranted for clavicle 
or scapula, impairment of, malunion of.  

The standardized description of joint measurements is provided in 
Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that 
normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction of the shoulder is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees, and that normal 
internal rotation is from 0 to 90 degrees.  

The relevant medical evidence is summarized as follows:

A November 2000 OSU report notes a 6 cm. x 1 cm. scar at the 
axilla, which was non-painful to palpation, was nontender, and to 
which the Veteran "denies any complaints from the scar itself."  

A March 2004 OSU report shows that the Veteran denied having 
"any symptoms related to his upper extremities."  Examination 
of the upper extremities were noted to be within normal limits, 
with no more specific findings.  

A VA X-ray report for the humerus, dated in April 2006, contains 
an impression noting that there was/were no bony deformity or 
soft tissue abnormalities.  A VA chest X-ray report, dated in 
April 2006, contains an impression noting that no acute rib 
fractures were seen, that there was an old, healed fracture of 
the fifth right bib, and a single shrapnel fragment near the 
superior mediastinum.  

An OSU fee-basis examination report, dated in November 2006, 
shows that the Veteran denied having any problems or symptoms 
associated with his right shoulder, and that he denied having any 
residual effects due to his right axilla scar.  On examination, 
there was a hyperpigmented scar at the right axillary region that 
was 1 in. x 1.5 cm., that was characterized as stable, 
superficial, and regular.  The report notes that there was no 
inflammation, edema, or keloid formation, inflexibility, or 
induration, or limitation of motion or function due to this scar, 
and that it was not tender to touch.  The right shoulder joint 
was noted to have a normal range of motion, with flexion to 180 
degrees, extension to 50 degrees, abduction to 180 degrees, 
adduction to 50 degrees, and with internal rotation, and external 
rotation, both to 90 degrees.  The assessments noted a normal 
examination of the joints.  The report is accompanied by color 
photographs.  

A VA examination report, dated in February 2008, notes a deep 
right axilla scar of 3.5 cm. x .7 cm., and indicates that it was 
not productive of a limitation of motion, was not unstable, and 
was not painful.  The examiner stated that there was no 
limitation of motion in flexion or extension of lateral bending 
or the torso in relation to the scar, and no evidence of 
restricted lung capacity (based on pulmonary function tests).  An 
associated chest X-ray contains an impression noting a 
triangular-shaped radiopaque foreign body in the anterior 
mediastinum.    

A VA examination report, dated in February 2009, notes that the 
Veteran's right axilla shrapnel wound had no effects on his daily 
activities.  In an addendum, dated in April 2010, the examiner 
stated that the nerve groups associated with the axilla injury 
were the axillary, median, and ulnar, and that the muscle groups 
associated with this injury were the corabrachialis, serratus 
anterior, long and median head of tricep, teres muscle, 
pectoralis major, and latissimus dorsi.  

The Board finds that the criteria for an initial compensable 
evaluation under DC 5200 and DC 5201 have not been met.  In 2000, 
2004, and 2006, the Veteran essentially denied having any 
relevant symptoms related to his upper extremities.  Examination 
of the upper extremities were essentially within normal limits.  
The 2006 OSU report and the February 2008 VA examination report 
both show that there is no limitation of motion or function due 
to this scar.  In summary, there is no competent evidence to show 
that this scar is productive of ankylosis of scapulohumeral 
articulation, that abduction of either shoulder is limited to 60 
degrees, or that the right shoulder has a limitation of motion to 
midway between the side and shoulder level.  In addition, there 
is no evidence to show a malunion of the right humerus, recurrent 
dislocation or malunion of the right scapulohumeral joint, or a 
malunion of the right clavicle or scapula.  The criteria for an 
initial compensable evaluation under DC's 5200-5203 are therefore 
not met for the right shoulder.  In addition, given the 
aforementioned findings, there is no basis for the assignment of 
a compensable evaluation based on functional impairment 
attributable to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 
4.45, 4.59; VAGCOPPREC 9-98; see also November 2006 OSU report 
(noting that there was no additional  limitation in the range of 
motion on repetitive testing due to weakness or fatigue, lack of 
endurance, incoordination, or pain).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the criteria for an initial compensable 
evaluation under DC 5200-5203 have not been met.  

The Board has also considered the following diagnostic codes: 

Under 38 C.F.R. § 4.118, DC 7801 (as in effect prior to August 
30, 2002), a 10 percent evaluation is warranted for third degree 
burn scars of an area or areas exceeding 6 square inches (38.7 
cm. squared).

Under 38 C.F.R. § 4.118, DC 7802 (as in effect prior to August 
30, 2002), a 10 percent evaluation is warranted for second degree 
burn scars of an area or areas approximating one square foot (0.1 
meters squared).

Under 38 C.F.R. § 4.118, DC 7803 (as in effect prior to August 
30, 2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, DC 7804 (as in effect prior to August 30, 
2002) provided a 10 percent rating for superficial scars that 
were tender and painful on objective demonstration.  

As noted in Part I.A., the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002, and may 
be applied to this claim as of that date.  67 Fed. Reg. 49590 
(July 31, 2002); Kuzma. 

Under 38 C.F.R. § 4.118, DC 7801 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, other than head, 
face, or neck, that are deep or that cause limited motion: Area 
or areas exceeding 6 square inches (39 sq. cm.).  Note (1): Scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part. Note (2): A deep scar is one associated with underlying 
soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7802 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  Note (2): A superficial 
scar is one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7803 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, superficial, 
unstable.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7804 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, superficial, painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  

An initial compensable evaluation is not warranted under 
38 C.F.R. § 4.118, DC's 7801-7804 (as in effect prior to August 
30, 2002, or thereafter).  There is no competent evidence to show 
that the Veteran's right axilla scar is productive of an area or 
areas exceeding 6 square inches (38.7 cm. squared), is 
superficial and poorly nourished, with repeated ulceration, is 
tender and painful on objective demonstration, or is unstable.  
Thus, the assignment of an initial 10 percent evaluation for the 
Veteran's right axilla shrapnel fragment wound residuals is not 
warranted, and the claim must be denied.     




C.  Hernia

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, the Veteran's service treatment reports show that in April 
1967, he was noted to have a moderately large inguinal hernia, 
which was repaired that same month.  He did well postoperatively 
with removal of his sutures four days after surgery.  In June 
1967, he was noted to be "completely recovered," and fit to 
return for full duty, with a caution to avoid heavy lifting or 
straining for four weeks.  The Veteran's January 1968 separation 
examination report notes that he had a right inguinal hernia 
scar, with no other findings provided.  

The relevant evidence is summarized as follows: a November 2000 
OSU report notes that the Veteran had a 6 cm. x 0.5 cm. hernia 
scar, with a complaint of "occasional slight pain."  The scar 
was non-painful to palpation.  

A VA digestive examination report, dated in April 2006, shows 
that the Veteran reported that he had no residual pain from his 
hernia operation, just occasional tingling.  On examination, 
there was no hernia present.  It was noted that there were from 
"none" to severe effects on daily activities.  

An OSU fee-basis examination report, dated in November 2006, 
shows that on examination, there was a 5 in. x 3 cm. 
hyperpigmented vertical scar in the right groin region.  The scar 
was superficial, nontender, stable, and regular, with no 
inflammation, edema, keloid formation, limitation of motion, 
induration of the skin, or inflexibility.  The scar was not 
tender to palpation.  

A VA report, dated in February 2008, shows that the Veteran had a 
hernia repair scar that was 11.4 cm. x .4 cm.  The scar was not 
tender to palpation.  There was no inflammation, edema, skin 
ulceration, keloid formation, induration, inflexibility, 
elevation, underlying tissue loss, or limitation of  function.  

The Board finds that an initial compensable evaluation is not 
warranted under 38 C.F.R. § 4.118, DC's 7801-7804 (as in effect 
prior to August 30, 2002, and thereafter).  There is no competent 
evidence to show that the Veteran's service-connected post-
operative right inguinal hernia repair residuals are productive 
of a scar of an area or areas exceeding 6 square inches (38.7 cm. 
squared), that is superficial and poorly nourished, with repeated 
ulceration, that is tender and painful on objective 
demonstration, or that is unstable.  There is no competent 
evidence to show that his residuals are productive of a 
limitation of function.  See 38 C.F.R. § 4.118, DC 7805.  Thus, 
the assignment of an initial 10 percent evaluation for the 
Veteran's service-connected post-operative right inguinal hernia 
repair residuals is not warranted, and the claim must be denied.     

Finally, as there is no medical evidence to show that he has had 
a recurrence of a right inguinal hernia, and there is no basis 
for a separate rating for a right inguinal hernia.  See Note, 
38 C.F.R. § 4.114, DC 7338.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.

D.  Conclusion

In deciding the Veteran's increased initial evaluation claims, 
the Board has considered the determinations in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  As noted above, the Board does not find 
evidence that the Veteran's evaluations should be increased for 
any period considered in the appeal, based on the facts found.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2009).  


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2004 and 
February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  

The VCAA notices were issued after the RO's December 2000 
decision that is the basis for this appeal.  However, the RO's 
December 2000 decision was decided prior to the enactment of the 
VCAA. In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Rather, the appellant is to be given proper subsequent 
VA process, and the Board is normally to make findings on the 
completeness of the record or on other facts permitting the Court 
to make a conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, 
in this case, these claims were granted in December 2000.  In 
such a case, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional § 
5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


